Citation Nr: 9904670	
Decision Date: 02/19/99    Archive Date: 02/24/99

DOCKET NO.  98-20 129	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
Philippines


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


ATTORNEY FOR THE BOARD

P. A. Kultgen, Associate Counsel


INTRODUCTION

The veteran had recognized guerilla service from May 1945 to 
October 1945.  The veteran and appellant were married from 
August 1979 until his death in April 1983.  



This matter is before the Board of Veterans' Appeals (Board) 
on appeal of an April 1998 rating decision from the Manila, 
Philippines, Department of Veterans Affairs (VA) Regional 
Office (RO), which denied service connection for the cause of 
the veteran's death


FINDING OF FACT

The claim for entitlement to service connection for the cause 
of the veteran's death is not supported by cognizable 
evidence showing that the claim is plausible or capable of 
substantiation.


CONCLUSION OF LAW

The claim of entitlement to service connection for the cause 
of the veteran's death is not well grounded.  38 U.S.C.A. § 
5107(a) (West 1991).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

The veteran's separation medical examination, dated in 
October 1945 indicated that his cardiovascular system and 
lungs were normal.  On his Affidavit for Philippine Army 
Personnel, also dated in October 1945, the veteran reported 
no wounds or illnesses incurred during service.  




The veteran was hospitalized at the Veterans Memorial 
Hospital (VMH) from March 31 to April [redacted], 1983.  
He was initially admitted with an impression of PTB, rule 
out pneumonia, and pulmonary emphysema.  A few hours prior to 
admission the veteran went into respiratory arrest, but was 
resuscitated.  An admission report indicated a history of PTB 
since 1970.  The hospitalization records indicated that the 
veteran's PTB and emphysema were first recorded in February 
1981.  The veteran passed away on the third day of 
hospitalization.  A final diagnosis of moderately advanced 
PTB and bullous emphysema were indicated.  

The veteran died on April [redacted], 1983.  The death 
certificate indicated the cause of death as septicemia due 
to pneumonia due to moderate PTB and advanced pulmonary 
emphysema.  

The appellant filed an informal claim for VA benefits for 
death pension in October 1996.  She filed a formal claim for 
death pension benefits and service connection for the cause 
of the veteran's death in August 1997.  By decision dated in 
May 1998, the RO denied the appellant's claim for death 
pension on the basis of a lack of legal entitlement to the 
benefit because the veteran's service was with the recognized 
guerillas.  The appellant did not appeal this issue.  

In her notice of disagreement, received in September 1998, 
the appellant stated that the veteran's PTB and/or pneumonia 
were incurred during service, but were not recorded at the 
veteran's discharge from service.  She further stated that 
these conditions were aggravated by septicemia and emphysema 
at the time of his active service.  






Criteria

Service connection may be established where the evidence 
demonstrates that an injury or disease resulting in 
disability was contracted in the line of duty coincident with 
military service, or if pre-existing such service, was 
aggravated therein.  38 U.S.C.A. § 1110 (West 1991); 
38 C.F.R. § 3.303 (1998).  

Where active tuberculosis is manifested to a compensable 
degree within the initial post-service three-year period, 
service connection may be granted on a presumptive basis.  
38 U.S.C.A. §§  1101, 1112 (West 1991 & Supp. 1998); 
38 C.F.R. §§ 3.307, 3.309 (1998).

When a disability is not initially manifested during service 
or within an applicable presumptive period, service 
connection may nevertheless be granted for any disease 
diagnosed after discharge when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in or aggravated by service.  See 38 U.S.C.A. § 
1113(b) (West 1991 & Supp. 1998);  38 C.F.R. § 3.303(d) 
(1998).  

The death of a veteran will be considered as having been due 
to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
a contributory cause of death.  38 U.S.C.A. § 1310 (West 
1991); 38 C.F.R. § 3.312 (1998).  In cases where the veteran 
was not service-connected for any disability during his 
lifetime, service connection for cause of death may be 
established where the evidence shows that the disability was 
incurred in service.  See 38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303.

The threshold question to be answered in the appellant's 
claim is whether she has presented evidence of a well-
grounded claim.  Under the law, a person who submits a claim 
for benefits shall have the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded.  38 U.S.C.A. 
§ 5107(a); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  

A claim need not be conclusive but only possible to satisfy 
the initial burden of § 5107(a).  Murphy v. Derwinski, 1 Vet. 
App. 78, 81 (1990).  If a claim is not well grounded, the 
application for service connection must fail, and there is no 
further duty to assist the appellant in the development of 
her claim.  38 U.S.C.A. § 5107, Murphy, 1 Vet. App. 78 
(1990).  

The United States Court of Appeals for the Federal Circuit 
held that, "For a claim to be well grounded, there must be 
(1) a medical diagnosis of a current disability; (2) medical, 
or in certain circumstances, lay evidence of in[-]service 
occurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between an in-service [disease or 
injury] and the current disability. 

Where the determinative issue involves medical causation, 
competent medical evidence to the effect that the claim is 
plausible is required."  Epps v. Gober, 126 F.3d 1464, 1468 
(Fed. Cir. 1997) quoting Epps v. Brown, 9 Vet. App. 341, 343-
344 (1996); see 38 C.F.R. §§ 3.303, 3.307, 3.309; Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995).  For the purpose of 
determining whether a claim is well grounded, the credibility 
of the evidence is presumed.  See Robinette v. Brown, 8 Vet. 
App. 69, 75 (1995). 

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991);  38 C.F.R. §§ 3.102, 4.3 
(1998).

Analysis

The issue of whether the veteran's PTB, emphysema, pneumonia, 
or septicemia are related to his period of military service 
involves a medical diagnosis or opinion as to medical 
causation; thus competent medical evidence is required.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  The record 
does not reflect that the appellant has a medical degree or 
qualified medical experience.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).  Thus, although she is competent to 
testify as to observable symptoms, she is not competent to 
provide evidence or opinion that the observable symptoms are 
manifestations of diagnosed disability.  See Savage v. Gober, 
10 Vet. App. 489, 497 (1997).

In the instant case, the appellant has submitted evidence of 
a current disability.  The veteran's hospitalization records 
and death certificate indicated diagnoses of PTB, emphysema, 
pneumonia and septicemia.  However, there is no competent 
evidence of record of inservice occurrence of any of these 
conditions, nor is there medical evidence of PTB, manifested 
to a compensable degree, within the initial post service 
three-year period.  

The VMH treatment records indicated that the veteran's PTB 
and emphysema were first manifest in either 1970 or 1981, 
more than twenty-five years after the veteran's discharge 
from service.  



In addition, there is no competent medical evidence of a 
nexus between any incident of service and the conditions 
which contributed to the veteran's death.  Although the 
appellant alleges that the veteran suffered from PTB, 
pneumonia, emphysema, and septicemia during service, she is 
not competent to provide an opinion that such conditions were 
present during service.  The Board notes that the veteran and 
appellant were married in 1979, thirty-four years after the 
veteran's discharge from service.  Without competent medical 
evidence of in-service occurrence and a nexus between service 
and the veteran's death, the appellant's claim cannot be well 
grounded.  

Although the Board considered and denied the appellant's 
claim on a ground different from that of the RO, which the 
denied the claim on the merits, the appellant has not been 
prejudiced by the decision.  This is because in assuming that 
the claim was well grounded, the RO accorded the appellant 
greater consideration than her claim in fact warranted under 
the circumstances.  Bernard v. Brown, 4 Vet. App. 384 (1993).

In light of the implausibility of the appellant's claim and 
the failure to meet her initial burden in the adjudication 
process, the Board concludes that she has not been prejudiced 
by the decision to deny her appeal for service connection for 
the cause of the veteran's death.

The Board recognizes that the Court has held that there is 
some duty to assist in the completion of an application for 
benefits under 38 U.S.C.A. § 5103 (West 1991) even where the 
claim appears to be not well grounded.  Beausoleil v. Brown, 
8 Vet. App. 459, 465 (1996); Robinette v. Brown, 8 Vet. App. 
69, 79-80 (1995).  

The Board further finds that the RO advised the appellant of 
the evidence necessary to establish a well grounded claim, 
and the appellant has not identified any medical evidence 
that has not been submitted or obtained, which would support 
a well-grounded claim.  Thus, VA has satisfied its duty to 
inform the appellant under 38 U.S.C.A. § 5103(a).  See Slater 
v. Brown, 9 Vet. App. 240, 244 (1996); McKnight v. Gober, 131 
F.3d 1483 (Fed. Cir. 1997); Epps v. Gober, 126 F.3d 1464 
(Fed. Cir. 1997).

As the appellant's claim for entitlement to service 
connection for the cause of the veteran's death is not well 
grounded, the doctrine of reasonable doubt has no application 
in her case.


ORDER

The appellant not having submitted a well grounded claim of 
entitlement to service connection for the cause of the 
veteran's death, the appeal is denied.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 Department of Veterans Affairs

